Case 1-19-42769-nhl Doc 44 _ Filed 06/27/19 Entered 06/27/19 11:11:18

Douglas J. Pick, Esq. Hearing Date: June 27, 2019
Eric C. Zabicki, Esq. Time: 2:00 p.m.
PICK & ZABICKI LLP

Counsel to the Debtor

369 Lexington Avenue, 12" Floor
New York, New York 10017
(212) 695-6000

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--- x
In re: Chapter 11
VIRGINIA TRUE CORPORATION, Case No. 19-42769 (NHL)

 

Debtor,
--- x

 

DEBTOR’S RESPONSE TO OBJECTIONS TO MOTION FOR ENTRY
OF AN ORDER AUTHORIZING DEBTOR TO OBTAIN UNSECURED
POST-PETITION FINANCING ON AN INTERIM AND FINAL BASIS FROM
BENITO R. FERNANDEZ AND GRANTING RELATED RELIEF

TO THE HONORABLE NANCY HERSHEY LORD,
UNITED STATES BANKRUPTCY JUDGE:

Virginia True Corporation, the debtor and debtor-in-possession herein (the

“Debtor”), by and through its undersigned counsel, as and for its response to the: (a) Limited

Objection of Domenick Cipollone and Anthony Cipollone (collectively, the “Cipollones”); (b)

Objection of Robert C. Smith, PLC and Robert C. Smith (collectively, “Smith”); and (c) the

objection of Diatomite Corporation of America (“Diatomite”), interposed in connection with the

Debtor’s motion (the “Motion”) for entry of an Order authorizing the Debtor to obtain unsecured

post-petition financing from Benito R. Fernandez on an interim and final basis in the amount of

up to $100,000 for the purposes of funding operating expenses and capital expenditures and as an

ordinary (i.¢., as opposed to a “superpriority”) administrative expense of the Debtor’s estate, and

granting related relief, respectfully represents and alleges as follows:
Case 1-19-42769-nhl Doc 44 _ Filed 06/27/19 Entered 06/27/19 11:11:18

1.

Respectfully, the objections to the Motion are without merit and the

respective assertions made by the Cipollones, Smith and Diatomite therein can be summarily

addressed as follows:

(a)

(b)

(c)

(d)

The Debtor proposes to adhere to the following budget with regard to the
proposed DIP Financing: (1) $10,000 per month in project
management/property maintenance expenses (by way of example only,
insurance on the property of approximately $7,000 to be immediately
paid), (2) a total of between $25,000 and $50,000 in fees, (by way of
example only, to pay engineers, surveyors and other professionals to deal
with issues raised by the Virginia Department of Environmental Quality
and the Virginia State Water Control Board to remediate the 13 acres of
cleared land); (3) to assist the Debtor in obtaining additional financing and
reorganizing its financial affairs; and (4) ordinary and everyday expenses
to attend to issues related to the development of the property including
obtaining an updated appraisal, travel expenses and other miscellaneous
costs generally incurred in any Chapter 11 case. Also, the Debtor has
agreed with the United States Trustee that any interim borrowings under
the DIP Financing will be limited to $15,000 (with the interest factor, if
any, to be further discussed) pending a final hearing;

The $500,000 cap on loans or other obligations of the Debtor stated under
the Shareholders Agreement did not apply to shareholder loans. In any
event, any issues regarding any pre-petition loans are irrelevant to the
relief requested by way of the Motion;

Smith has no standing to object to the Motion as he has no valid claim
against the Debtor. Specifically, on April 2, 2018, Smith filed a complaint
with the Circuit Court of Richmond County, Virginia, commencing an
action entitled Robert C. Smith, PLC. et all. v. Virginia True Corporation,
et al., Case No, CL18-58, seeking to recover legal fees allegedly owed by
the Debtor (the “Action”). However, said complaint was not immediately
served by Smith. Rather, Smith attempted to serve the complaint, along
with a summons, upon the Debtor on or about May 6, 2019, ie., after the
filing of the Debtor’s petition on May 3, 2019. More importantly, under
Virginia Law, Smith’s failure to make service of the summons and
complaint within one (1) year after the commencement of the Action will
result in its dismissal with prejudice. See Va. Code. §8.01-277(B). As
such, Smith’s objection to the Motion should be disregarded by the Court;

Diatomite acknowledges that the property consists of approximately 977
acres of undeveloped non-income producing land. Diatomite also
acknowledges that Mr. Fernandez had testified that the remediation
obligations are approximately not less than $5,000 per month (i.e. $5,000

2
Case 1-19-42769-nhl Doc 44 _ Filed 06/27/19 Entered 06/27/19 11:11:18

(e)

2.

to $10,000/ monthly) (See paragraph 14 of the Diatomite Objection).
Diatomite also cannot dispute that the Debtor will be and has been
incurring post-petition monetary obligations (i.c. insurance) which must be
paid. Full disclosure of the use of the money (dollar for dollar) will be
fully reflected in the Debtor’s monthly operating reports. Mr. Fernandez is
prepared to testify as to the use of the money at the final hearing on the
DIP Financing Motion; and

The Debtor is in the process of finalizing a $2,000,000 debtor-in-
possession financing facility which, once approved, will permit the Debtor
to complete “Phase 2” of the development project which will
correspondingly generate investor interest in the property so as to fund the
completion of the entire project.

Accordingly, it is respectfully requested that the Court grant the Motion in

its entirety along with such other and further relief as may be just and proper.

Dated: New York, New York

June 27, 2019

PICK & ZABICKI LLP
Counsel to btor

   

 

 

New York, New York 10017
(212) 695-6000
